UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-7416



DENNIS RAY GRAVES,

                                          Petitioner - Appellant,

         versus

LONNIE M. SAUNDERS,

                                           Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-95-264-R)


Submitted:   February 7, 1996         Decided:     February 22, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Dennis Ray Graves, Appellant Pro Se. Robert B. Condon, Assistant
Attorney General, Steven Andrew Witmer, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we deny a certificate of probable cause to ap-

peal and dismiss the appeal on the reasoning of the district court.
Graves v. Saunders, No. CA-95-264-R (W.D. Va. Aug. 28, 1995). We
further deny Appellant's motion for the appointment of counsel. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                         DISMISSED




                                2